 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
BTX TRADER LLC
a Delaware limited liability company
 
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of BTX TRADER LLC (the “Company”) is made and entered into as of the 17th day of
December, 2013, by and between JOHN O’ROURKE, the initial member and managing
member of the Company (the “Initial Member” or the “Managing Member”), and the
other investors listed on the Schedule of Members attached hereto (collectively
with the Initial Member, the “Other Members”, and such Other Members and the
Managing Member, collectively, the “Members” and each a “Member”).
 
RECITALS:
 
1.           Pursuant to the Securities Purchase Agreement (as amended or
modified from time to time in accordance with its terms, the “Securities
Purchase Agreement”), dated as of December 4, 2012, by and among WPCS
International Incorporated, a Delaware corporation with offices located at One
East Uwchlan Avenue, Suite 301, Exton, Pennsylvania 19341 (the “WPCS”), and the
investors listed on the Schedule of Buyers attached thereto (individually, a
“Buyer” and collectively, the “Buyers”), which included certain of the Members
(the “Noteholders”), the Buyers purchased, for a purchase price of $4,000,000,
$4,000,000 in aggregate principal amount of senior secured convertible notes, in
the form of Exhibit A to the Securities Purchase Agreement (the “WPCS Notes”)
and a warrant initially exercisable into shares of common stock, $0.0001 per
share par value of WPCS.
 
2.  Certain direct and indirect subsidiaries of WPCS (other than subsidiaries
organized under the laws of a jurisdiction other than the United States, any of
the states thereof or the District of Columbia (the “Foreign Subsidiaries”), and
all other subsidiaries, the “U.S. Subsidiaries”) guaranteed the obligations
under the WPCS Notes pursuant to a guarantee agreement (as amended or modified
from time to time in accordance with its terms, the “Guarantee Agreement”).
 
3.  The WPCS Notes are also secured by a security interest in all or
substantially all of the current and future assets of WPCS and all direct and
indirect U.S. Subsidiaries of WPCS currently formed or formed in the future, and
a 66% pledge of the capital stock of each of the WPCS’s Australia Subsidiaries
(as defined in the WPCS Notes) and a 60% pledge of the capital stock of WPCS
Asia Ltd, as evidenced by a pledge and security agreement (as amended or
modified from time to time in accordance with its terms, the “Security
Agreement” and together with the Guarantee Agreement, the “Security Documents”);
 
4.  The Buyers appointed Worldwide Stock Transfer LLC as collateral agent with
respect to the Collateral (as defined in the Security Agreement) securing the
WPCS Notes (in such capacity, the “Collateral Agent”) pursuant to a Collateral
Agency Agreement (as amended or modified from time to time, the “Collateral
Agency Agreement”);
 
 
1

--------------------------------------------------------------------------------

 
 
5.  Concurrently with the closing of the transactions contemplated by the
Securities Purchase Agreement, WPCS and the Buyers entered into a Registration
Rights Agreement (the “Registration Rights Agreement”), pursuant to which WPCS
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations promulgated thereunder, and applicable state securities laws;
 
6.           A Certificate of Formation of the Company was filed with the
Secretary of State of the State of Delaware on December 4, 2013.
 
7.           On December 5, 2013, the Initial Member acquired 100% of the
outstanding share capital of the Company and entered into the Limited Liability
Company Agreement of the Company, dated December 5, 2013 (the “Original LLC
Agreement”).
 
8.           In accordance with the Act (as defined in Section 1.1), the Members
desire that (i) the Original LLC Agreement be amended and restated in its
entirety in the form hereof, and (ii) each Member acquire Common Equity Units
(as defined in Section 2.5 below) of the Company, as set forth opposite the name
of such Member in column (5) on the Schedule of Members, and contribute, as
their initial capital contribution, an aggregate of (x) $1,185,000 in cash, (y)
$439,408 in aggregate principal amount of WPCS Notes, in each case, as set forth
opposite the name of such Member in columns (3) and (4) on the Schedule of
Members (the “Contributed Notes”) and (z) each Noteholder desires to assign to
the Company and the Company desires to assume from each Noteholder, its rights
as a holder of the Contributed Notes being contributed by such Noteholder to the
Company under (A) the Securities Purchase Agreement, (B) the Registration Rights
Agreement, (C) the Collateral Agency Agreement and (D) the Security Documents.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:
 
ARTICLE 1
Organization
 
1.1           Formation.  The Company was formed on December 4, 2013 by the
filing of a Certificate of Formation by an authorized person with the Secretary
of State of the State of Delaware pursuant to the provisions of the Delaware
Limited Liability Company Act as in effect on the date hereof (as it may be
amended from time to time, the “Act”).
 
1.2           Name.  The name of the Company shall be BTX Trader LLC.
 
1.3           Principal Place of Business.  The principal place of business of
the Company shall be at c/o National Corporate Research, Ltd., 615 South Dupont
Highway, Dover, County of Kent, Delaware 19901, or at such other place(s) as may
be determined upon by the Managing Member from time to time.
 
1.4           Registered Agent.  The name and address of the registered agent
for service of process on the Company in the State of Delaware shall be National
Corporate Research, Ltd., 615 South Dupont Highway, Dover, County of Kent,
Delaware 19901, or such other person as may be determined by the Managing Member
from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
1.5           Purposes of Company.  The purposes of the Company shall be to hold
assets related to (or useful in connection with) Bitcoin and the Bitcoin
network.  The Managing Member may elect to have the Company’s purpose be
achieved (in whole or in part) through one or more wholly-owned subsidiaries of
the Company (each, a “Subsidiary”).
 
1.6           Term.  The term of the Company shall be perpetual, unless the
Company is dissolved in accordance with the provisions of the Act or this
Agreement.
 
ARTICLE 2
Definitions
 
For purposes of this Agreement, in addition to the terms defined elsewhere
herein, unless the context clearly indicates otherwise, the following terms
shall have the following meanings:
 
2.1           “Act” shall have the meaning provided by Section 1.1;
 
2.2           “Agreement” shall have the meaning provided by the preamble
hereto;
 
2.3            “Capital Contribution” shall mean the cash and/or the agreed-upon
value of any property contributed or deemed contributed pursuant to this
Agreement, by a Member or by the Members, either on a given date or in the
aggregate, as applicable;
 
2.4           “Code” shall mean the Internal Revenue Code of 1986, as amended;
 
2.5           “Common Equity Units” shall mean limited liability company
interests of the Company having the rights and terms appurtenant thereto as
specified in this Agreement for Common Equity Units;
 
2.6           “Company” shall have the meaning provided by the preamble hereto;
 
2.7           “Initial Capital” shall refer to the sum of amounts set forth in
the Schedule of Members attached hereto;
 
2.8           “Initial Investment” shall mean the Company’s initial loan to
and/or acquisition of assets from, Divya Thakur and Ilya Subkhankulov.
 
2.9           “Investment Profits” shall have the meaning provided by Section
8.1;
 
2.10            “Liquidation” shall mean any dissolution, termination,
liquidation, or winding up of the Company, whether voluntary or involuntary;
 
2.11            “Loan” means one or more loans that the Company may incur,
directly or indirectly, on or after the date hereof that encumbers all or any
portion of the assets of the Company (if any);
 
2.12            “Managing Member” shall mean John O’Rourke for so long as such
person has not been removed as Managing Member by judicial order or is deceased;
 
2.13            “Member” shall have the meaning provided by the preamble hereto;
 
 
3

--------------------------------------------------------------------------------

 
 
2.14            “Proportionate Share” shall mean a Partner’s proportionate share
of Common Equity Units as set forth on the Schedule of Members; and
 
2. 15           “Required Contribution” shall have the meaning provided by
Section 3.2.
 
ARTICLE 3
Capital Contributions
 
3.1           Initial Capital Contributions.  On or prior to the business day
immediately preceding the closing date of the Initial Investment (the “Initial
Capital Contribution Date”), the Noteholders shall make the Capital
Contributions to the Company as set forth opposite their name on Schedule (3)
and (4) of the Schedule of Members.
 
(a)           As part of such Capital Contribution, effective as of the Initial
Capital Contribution Date, each Noteholder hereby assigns, transfers, conveys
and delivers to the Company all of its right, title and interest in and to the
Contributed Note of such Noteholder, and with respect to the Contributed Note of
such Noteholder, to the Securities Purchase Agreement, the Security Documents,
the Registration Rights Agreement and the Collateral Agency Agreement.
 
(b)           On or prior to the Initial Capital Contribution Date, the Company
and each Noteholder shall execute and deliver to WPCS the Notice and
Acknowledgment of Transfer attached hereto as Exhibit A agreeing to be bound by
all of the provisions contained therein.
 
(c)           The Company hereby acknowledges and agrees that such contribution
of the Contributed Notes did not include any contribution or other assignment of
the Exchange Cap Allocation (as defined in the WPCS Notes) of any Noteholder or
Authorized Share Allocation (as defined in the WPCS Notes) of any Noteholder, in
each case, with respect to the WPCS Notes held by each Noteholder and,
consequently, the entire Exchange Cap Allocation and Authorized Share Allocation
held by any such Noteholder immediately prior to such contribution shall be held
by such Noteholder and apply to the remaining WPCS Notes held by such Noteholder
after giving effect to such contribution.
 
3.2           Additional Capital Contributions.
 
(a)           The Members acknowledge and agree that the Company may require
additional Capital Contributions to operate.  If the Managing Member, in good
faith, determines that the Company requires additional Capital Contributions to
fund its operations (other than for the purpose of making new investments), then
each Member shall be required to contribute an amount (a “Required
Contribution”) equal to its Proportionate Share of such additional Capital
Contributions, in exchange for a number of Common Equity Units determined in
accordance with Article 4.  Any such Required Contribution shall be made within
fifteen (15) days after receiving written notice thereof. Without the applicable
Member’s consent, the aggregate amount of Required Contributions with respect to
such Member shall not exceed an amount equal to the amount of the Member’s share
of Initial Capital originally contributed pursuant to Section 3.1 above.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Except as specifically set forth in this Article 3 or elsewhere in
this Agreement or required by law, no Member shall be required to make any
additional Capital Contributions to the Company.
 
3.3           Form of Contributions.  All Capital Contributions shall be made in
cash, unless otherwise provided by this Agreement.
 
3.4           Failure to Contribute.  If a Member fails to timely and fully fund
its share of a Required Contribution determined in accordance with Section
3.2(a), without limiting any other remedies available to the Company the other
Member may at its sole option contribute an amount equal to the deficit, in
exchange for such number of Common Equity Units determined in accordance with
Article 4 below.
 
ARTICLE 4
Issuance of Units
 
In consideration for any disproportionately greater additional Capital
Contribution made by a Member, the Company shall issue to such Member a number
of additional Common Equity Units so as to increase such contributing Member’s
percentage ownership of outstanding Common Equity Units to equal a fraction (i)
the numerator of which is the sum of (A) the value of the Member’s own existing
equity immediately prior to such event (as determined by the Managing Member in
good faith) and (B) the amount of the additional Capital Contribution made by
such Member, and (ii) the denominator of which is the sum of the value of all
equity of the Company (as determined by the Managing Member in good faith)
immediately prior to such event plus the amount of such additional Capital
Contribution.  For the avoidance of doubt, the initial allocation and issuance
of Common Equity Units to each Member is set forth opposite such Member’s name
in column (5) of the Schedule of Members.
 
ARTICLE 5
Expenses
 
5.1           Except as provided in this Article 5 and/or in Article 13, each
Member hereby acknowledges and agrees that all costs and expenses (including
without limitation attorneys’ fees and costs) incurred by such Member in
connection with this Agreement shall be borne by such Member.
 
5.2           The Company shall bear its own expenses, including, without
limitation, brokerage commissions, interest expense, bank fees, and legal,
accounting and other professional expenses.  The Managing Member (in its
capacity as such) shall be entitled to reimbursement by the Company for the
out-of-pocket expenses directly incurred by the Managing Member or any of its
direct or indirect principals, employees or agents in connection with management
of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6
Management and Responsibilities
 
6.1           Management.
 
(a)           John O’Rourke agrees that he shall serve as Managing Member of the
Company, without compensation as such.
 
(b)           The Managing Member shall have the sole right and authority to
manage the Company and without limiting the generality of the foregoing, shall
have the right, without the consent of any other party, to take any of the
following actions, subject only to the express provisions of this Agreement and
applicable law:
 
(i)           to acquire and dispose of any obligations, securities or financial
instruments of or relating to the purposes of the Company;
 
(ii)           to invest any uncommitted cash held by the Company on a
short-term basis;
 
(iii)           to borrow money on behalf of the Company, whether from Members
or otherwise;
 
(iv)           to settle or compromise any claims against any party;
 
(v)           to incur expenses on behalf of the Company as provided in Article
5 above;
 
(vi)           to amend or modify any agreement to which the Company is a party
or to waive any provisions thereof;
 
(vii)           to dissolve or liquidate the Company or petition for relief
under applicable bankruptcy or insolvency laws; and
 
(viii)           to take all other actions and enter into any other binding
commitments as the Managing Member may deem necessary or desirable in
furtherance of the Company’s purposes.
 
(c)           The Managing Member may not be removed other than as a result of
the Managing Member’s dissolution or pursuant to an order by a court of
competent jurisdiction finding that the Managing Member has committed actual
fraud in relation to the Company.
 
ARTICLE 7
Capital Accounts; Allocation of Income and Losses; Tax Matters
 
7.1           Capital Accounts.
 
(a)           A separate capital account shall be established and maintained for
each Member throughout the term of the Company, and the balance of each such
capital account shall be determined in accordance with the principles of
Treasury Regulation Section 1.704-1(b)(2)(iv).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           If any interest in the Company is transferred under this
Agreement, the transferee shall succeed to the capital account of the transferor
to the extent the capital account is attributable to the transferred interest.
 
7.2           Allocation of Income and Losses.  At the end of each fiscal year,
Company items of income, gain, loss, deduction and/or credit for tax purposes
shall be allocated among the Members in a manner such that the capital account
of each Member, immediately after making such allocation is, as nearly as
possible, equal to the distributions that would be made to such Members if the
Company were to have sold its assets for an amount of cash equal to their
adjusted tax bases, satisfied all of its liabilities and distributed all of its
net assets in accordance with this Agreement immediately after making such an
allocation.
 
7.3           Tax Matters.
 
(a)           The Members intend that the Company shall be treated as a
partnership for tax purposes.  The Members hereby agree that they will not cause
the Company to become an entity that is taxable as a corporation for federal
income tax purposes.  No Member shall under any circumstances be required to pay
or restore any portion of the negative balance in its capital account or to
repay any portion thereof to the Company, any Company creditor or another
Member, except as specifically provided herein.
 
(b)           The income, deductions, gains, losses and credits of the Company
shall be allocated for federal, state, local and foreign income tax purposes by
the Managing Member among the persons who were Members during the relevant
taxable year.  For purposes of determining the share of any items allocated to
any period during the relevant taxable year of the Company, such shares shall be
determined by the Managing Member using any method permitted by the Code and the
regulations thereunder.
 
(c)           Each Member agrees to promptly provide information as requested by
the Managing Member (i) so that the Managing Member, in its sole discretion, can
determine whether to file applicable composite returns and eligibility for
inclusion in such returns, and (ii) so that the Company is not subject to, and
does not have to withhold under, the Foreign Account Tax Compliance Act.
 
(d)           Each Member agrees not to treat, on any tax return or in any claim
for a refund, any item of income, gain, loss, deduction or credit in a manner
inconsistent with the treatment of such item by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 8
Distributions
 
8.1           Distribution of Investment Profits.  The Company shall make
distributions of Investment Profits from time to time (which timing shall be at
the Managing Member’s sole discretion), promptly upon receipt of amounts that
constitute Investment Profits, to the Members, pro rata, based upon the number
of Common Equity Units owned by each such Member in the Company.  “Investment
Profits” shall mean the positive difference (if any) between (x) an amount equal
to the sum of all interest and dividend income and sales proceeds income to the
Company plus all other Company revenue, and (y) an amount equal to the sum of
all current operating and other expenses of the Company, and reserves for other
contingencies established by the Managing Member.  The Managing Member may also
make distributions of assets in kind, at its sole discretion.
 
8.2           Limitations on Distributions.  Notwithstanding any provision of
this Agreement to the contrary, the Company shall make distributions pursuant to
this Article 8 only to the extent of the Company’s available cash (or, in the
case of a distribution of assets in kind, to the extent of such available
assets), as determined by the Managing Member in its sole discretion.  Other
than as may be expressly set forth in this Agreement, the Company shall not be
obligated to sell any asset, to borrow, or to take any action outside the
ordinary course of business, in order to fund any distribution.
 
8.3           No Right to Withdrawal.  No Member shall be entitled to withdraw
any amount from the Company, except as provided in this Agreement.
 
8.4           Liquidating Distributions.  Upon a Liquidation, after all of the
Company’s debts have been paid, distributions shall be made pursuant to this
Section 8.
 
ARTICLE 9
No Additional Members; Restrictions on Transfer
 
9.1           No additional Members shall be admitted to the Company (or to any
Subsidiary) except pursuant to an amendment hereto, as provided in this Article
9 or as required by operation of law.
 
9.2           No Member shall Assign any or all of its beneficial ownership
interest in the Company or its responsibilities under this Agreement, without
the prior written approval of the Managing Member, which approval may be granted
or withheld in its sole and absolute discretion, except as may be required by
operation of law.  For the purposes of this Agreement, "Assign" means any sale,
assignment, pledge, hypothecation, encumbrance, disposition, transfer, gift or
attempt to create or grant a lien or security interest in the beneficial
ownership interests, whether voluntary, involuntary, by operation of law or
otherwise, and “beneficial ownership interest” includes any direct or indirect
interest in the capital, profits and other economic rights, claims, interests or
obligations of or with respect to a person or in the control or voting rights or
obligations of the person.
 
ARTICLE 10
Other Activities
 
10.1           Except as expressly provided in this Agreement, each Member
consents that the other Member(s) and their principals and affiliates, may
engage in or possess an interest in, directly or indirectly, any other present
or future business venture of any nature or description for its own account,
independently or with others, and may be or become the manager or general
partner in other investment entities, and neither the Company nor any other
Member shall have any rights in or to such independent venture or the income or
profits derived therefrom.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 11
Fiscal Year; Books & Records; Reports; Tax Matters Partner
 
11.1           Fiscal Year.  The Company’s fiscal year shall be the calendar
year.
 
11.2           Books and Records.  The books of account and records of the
Company shall be maintained at its principal place of business or at such other
location as may be determined by the Managing Member.  Such books of account
need not, unless so elected by the Managing Member, be audited.  The books and
records and tax returns discussed below shall be prepared using the
accrual  method of accounting.
 
11.3           Reports.  The Company shall provide or cause to be provided to
each Member the following reports:
 
(a)           By December 1 of each year, the Company’s best estimate of the
Company’s taxable income as of September 30 of such year (as computed for U.S.
federal income tax purposes) for such fiscal year to date, and projected taxable
income for such entire year;
 
(b)           As soon as practicable but in any event within forty (40) days
after the close of each calendar quarter other than the fourth quarter of each
year, quarterly unaudited financial reports, including a balance sheet and
income and expense statements; and
 
(c)           As soon as reasonably practicable after the end of each fiscal
year (but no later than April 30), the Company’s accountant shall prepare and
mail to each Member (unless waived) during such year a report setting forth as
of the end of such year: (A) the balance sheet and income and expense statements
of the Company prepared in accordance with U.S. generally accepted accounting
principles consistently applied, but without footnotes; and (B) a copy of
Schedule K-1 (or, in the case of an extension, a copy of an estimated Schedule
K-1) to the Company’s federal income tax return (and any state tax returns) for
the preceding year, in a form sufficient to enable that Member to determine its
share, for federal (and state) income tax purposes, of all items of Company
income, gain, loss, deduction and credit.
 
11.4           Tax Matters Partner.  The Managing Member shall at all times
constitute, and have full powers and responsibilities of, the “tax matters
partner” of the Company (the “Tax Matters Partner”) for federal, state, local
and foreign tax purposes.  In the event the Company shall be the subject of an
income tax audit by any federal, state, local or foreign authority, to the
extent the Company is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the Tax Matters Partner shall be
authorized to act for, and its decision shall be final and binding upon, the
Company and each Member thereof, and the Tax Matters Partner shall be
indemnified and held harmless by the Company for any action so taken by him in
good faith.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 12
Dissolution; Liquidation Proceeds; Winding Up
 
12.1           Dissolution.  The Company shall be dissolved and its business
terminated at any time in the sole discretion of the Managing Member, or upon
the sale of all of the assets of the Company for cash or cash equivalents.
 
12.2           Liquidation Proceeds.  All proceeds from a Liquidation shall be
distributed pursuant to Section 8.5 hereof.
 
12.3           Winding Up.  The winding up of the Company shall be completed
when all debts, liabilities and obligations of the Company have been paid and
discharged or reasonably adequate provision therefor has been made, and all of
the remaining assets of the Company have been distributed to the Members in
accordance with Section 8.4 above.
 
ARTICLE 13
Release and Indemnity
 
13.1           The Managing Member shall not be liable to the Company or to any
other Member for any losses or liabilities caused by an act or omission of such
Managing Member or its employees or agents, except for such person’s acts or
omissions constituting fraud, self-dealing or other intentional or criminal
wrongdoing.  The Managing Member may consult with legal counsel selected by him
in good faith, and any action or omission taken or suffered by the Managing
Member in reliance on and accordance with the opinion or advice of such counsel
shall be full protection and justification to the Managing Member and its
employees and agents with respect to the action or omission so taken or
suffered.  The fiduciary duty of care is hereby eliminated to the fullest extent
permitted under the Act.
 
13.2           The Company shall indemnify and hold harmless the Managing Member
(and any successor thereto, whether or not such successor is a Member) and each
of its employees, affiliates and agents (each, an “Indemnified Person”) from and
against any loss, cost or expense (a “Loss”) suffered or sustained by the
Indemnified Person (including, without limitation, reasonable attorneys' fees)
by reason of the fact that he is or was the Managing Member of the Company, or
an employee, affiliate or agent of the Managing Member, and incurred in
connection with any defense of any actual or any threatened action or proceeding
by a third party, or any judgment or settlement with respect thereto, provided
such Loss resulted from action or inaction taken in good faith for a purpose
which such Indemnified Person reasonably believed to be in, or not opposed to,
the best interests of the Company, and further provided such Loss did not arise
from any fraud, self-dealing or intentional or criminal wrongdoing by such
Indemnified Person.  The Company shall, upon request, advance amounts and/or pay
reasonable documented expenses as incurred by the Indemnified Person in
connection with the indemnification obligation herein; provided, however, such
payment of expenses in advance shall be made only upon receipt of a written
undertaking by such Indemnified Person to the Company to repay all amounts
advanced if it should be ultimately determined that such Indemnified Person is
not entitled to indemnification or advancement of expenses under this Agreement
or applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
13.3           The parties acknowledge that notwithstanding the foregoing
release and indemnity, certain claims arising out of the Investment Advisers Act
of 1940, as amended, and certain other laws may not be subject to waiver or be
indemnifiable.  In the event this indemnification obligation shall be deemed to
be unenforceable, whether in whole or in part, such unenforceable portion shall
be stricken or modified so as to give effect to this paragraph to the fullest
extent permitted by law.
 
13.4           The indemnification provided under this Article 13 shall not be
deemed exclusive of any other rights to which an Indemnified Person may be
entitled under law and shall continue as to a person who has ceased to be an
Indemnified Person and shall inure to the benefit of the heirs, executors and
administrators of such a person.
 
13.5           The Company shall have power at any time to purchase and maintain
insurance on behalf of any person who is or was an Indemnified Person against
any liability asserted against him and incurred by him in any such capacity, or
arising out of his status as such, whether or not the Company would have the
power to indemnify him against such liability under the provisions of this
Article 13.
 
ARTICLE 14
Representations and Warranties
 
14.1           Each Member hereby represents and warrants to the other Member as
follows:
 
(a)           If applicable, such Member is duly formed and validly existing
under the laws of the jurisdiction of its organization with full power and
authority to enter into this Agreement and to conduct its business to the extent
contemplated in this Agreement;
 
(b)           This Agreement has been duly authorized, executed and delivered by
such Member and constitutes the valid and legally binding agreement of such
Member, enforceable in accordance with its terms against such Member, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws relating to creditors’ rights generally, by general equitable
principles and by any implied covenant of good faith  and fair dealing;
 
(c)           The execution and delivery of this Agreement by such Member and
the performance of its duties and obligations hereunder do not and will not
result in a breach of nor conflict with any of the terms, conditions or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, credit agreement, note or other evidence of indebtedness, or any lease or
other agreement, or any license, permit, franchise or certificate to which such
Member is a party or by which it is bound or to which its properties are subject
or  require any authorization or approval under or pursuant to any of the
foregoing, or violate any statute, regulation, law, order, writ,
injunction,  judgment or decree to which such Member is subject, or require
any  governmental consent; and
 
(d)           Such Member is relying on such Member’s own tax, legal and
accounting professionals and consultants in connection with such Member entering
into this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           If the initial capital contribution of such Member includes any
Contributed Notes, (i) such Member is the sole record and beneficial owner of
such Contributed Notes being contributed by such Member to the Company and owns
such Contributed Notes free from all taxes, liens, claims, encumbrances and
charges and (ii) there are no outstanding rights, options, subscriptions or
other agreements or commitments obligating such Member to sell or transfer such
Contributed Notes and (iii) such Contributed Notes are not subject to any
lock-up or other restriction on their transfer or on the ability of such Member
to sell or transfer such Contributed Notes.
 
(f)           Without suggesting that an offering of securities is being
conducted hereby, each Member hereby acknowledges and agrees as follows:
 
(i)           Each Other Member is an “accredited investor” as defined in Rule
501 ofRegulation D promulgated under the Securities Act and is managed by one or
more highly sophisticated parties who have had the opportunity to ask questions
of and have received appropriate answers from, the Managing Member and its
principals or agents;
 
(ii)           The Common Equity Units in the Company have not been registered
under the Securities Act, or analogous state laws and may not be able to be
transferred or sold without registration under the Securities Act and laws or an
available exemption therefrom;
 
(iii)           There can be no assurance that the Company will realize any
profits and not incur losses.  Each Other Member acknowledges receipt of a
packet of disclosure materials concerning the Initial Investment and can afford
the risk of an entire loss of its Capital Contributions; and
 
(iv)           No Other Member will have the ability to control the terms of
Initial Investment or the timing of distributions or the liquidation of the
Company.
 
ARTICLE 15
Miscellaneous
 
15.1           Notices.  All notices, demands and other communications to be
given and delivered under or by reason of provisions under this Agreement shall
be in writing and shall be deemed to have been given on the date when personally
delivered, or when transmitted by e-mail, or when sent by reputable overnight
courier service, in each case to the recipient at the address or email address
set forth below or to such other address or email address or to the attention of
such other person as has been indicated in writing to the Company and the other
Members.  For the avoidance of doubt, any obligation of a party under this
Agreement to obtain any agreement or consent of another person “in writing” may
be fulfilled if such party delivers an appropriate notice to the applicable
person pursuant to this Section and the applicable person affirmatively responds
to such notice by notice in accordance with the notice provisions set forth in
the Schedule of Members.
 
15.2           Counterparts.  This Agreement may be executed in counterparts and
execution and delivery by facsimile or email transmission is authorized for all
purposes.
 
 
12

--------------------------------------------------------------------------------

 
 
15.3           Attorneys’ Fees.  In the event a party hereto files any action,
lawsuit or other legal proceeding against another party hereto by reason of any
breach of any of the covenants, agreements or provisions contained in this
Agreement, the prevailing party in such proceeding will be entitled to have and
recover certain fees from the other party including all reasonable attorneys’
fees and costs resulting therefrom.
 
15.4           Entire Agreement; Binding Effect.
 
(a)           This Agreement constitutes the whole and only agreement between
the parties relating to the subject matter of this Agreement.
 
(b)           Subject in all respects to the limitations concerning the
Assignment of interests in the Company contained herein and except as otherwise
herein expressly provided, the provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted Assigns.
 
15.5           Amendments to this Agreement.  Notwithstanding any provision of
this Agreement to the contrary, the terms and provisions of this Agreement may
be modified or amended at any time and from time to time, but only with the
prior written consent of all Members; provided, that the Managing Member shall
have the right in its sole discretion to make insubstantial changes hereto and
changes necessary to comply with applicable law or regulatory
requirements.  Each Other Member hereby consents to the Managing Member’s
amendment of this agreement to allow for the issuances of additional classes of
interests and or to convert the Company to a “series company” under the act and
to admit additional members to such classes or series, provided that the legal
and economic terms applicable to the Other Members are not changed in a
materially adverse manner.
 
15.6           Construction.  Headings at the beginning of each section or
subsection are solely for the convenience of the parties and are not a part of
this Agreement.  This Agreement shall not be construed as if it had been
prepared by one of the parties, but rather as if both parties had prepared the
same.
 
15.7           Relationship of Parties.  Nothing herein contained shall be
considered to constitute any Member as the agent of any other Member, except as
may be specifically authorized and provided for herein.
 
15.8           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with Delaware law (without regard to conflict of law
provisions).  To the fullest extent permitted by law, in the event of any
dispute arising out of the terms and conditions of this Agreement, the parties
hereto consent and submit to the personal jurisdiction and venue of the federal
and state courts located in New York, New York.
 
15.9           Further Assurances.  Each Member shall promptly execute and
deliver all further instruments and documents and take such further action as
may be reasonably necessary or desirable to effectuate the intent and purposes
of this Agreement.
 
15.10           Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so as to cause the economic
substance of the transactions contemplated hereby not to be affected in any
adverse manner to either party.
 
 
13

--------------------------------------------------------------------------------

 
 
15.11           Waiver.  No waiver of any breach of any provision of this
Agreement shall constitute a waiver of any other breach of such provision or any
other provision hereof.
 
15.12           Sole Discretion.  In any instance in this Agreement in which a
Member may act in its sole discretion, such sole discretion means the sole,
absolute and unfettered discretion of such Member, without any express or
implied obligation or duty of good faith.
 
15.13           Confidentiality.  The Members agree that this venture and any
information of or concerning other Member(s), or any of their affiliates,
including the fact that the Members have entered into this Agreement, or any
confidential information of or relating to the any business acquired by the
Company and received from such business or its agents, are confidential and
shall not be disclosed to any third party or used by a Member at any time,
except as may be required by law or as determined by the Managing Member to be
in furtherance of the Company’s purposes.  The Managing Member may, but need
not, disclose the general substance of this Agreement to the investors in its
“feeder funds.”  Such restrictions shall not apply, however, to any information
which enters the public domain other than through breach of this paragraph.
 
15.14           Uniform Commercial Code.  Each limited liability company
interest in the Company shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section 8
102(a)(15) thereof) as in effect from time to time in the State of Delaware, and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.
 
 
[Signature page follows]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the date first written above.
 
 
INITIAL MEMBER AND MANAGING MEMBER:
 
____________________________________
      JOHN O’ROURKE


 






















Agreed and Accepted by:


BTX TRADER LLC




 
By:
 

 
Name: John O’Rourke

 
Title:   Managing Member



 
 
15

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the date first written above.
 


OTHER MEMBERS:


 
HUDSON BAY MASTER FUND LTD

 
 
By:
 

 
Name:

 
Title:



 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the date first written above.
 


OTHER MEMBERS:


 
ATG CAPITAL LLC

 
 
By:
 

 
Name:

 
Title:

 
 
17

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the date first written above.
 


OTHER MEMBERS:


 
IROQUOIS MASTER FUND LTD.

 
 
 
By:

 
Name:

 
Title:




 
 
AMERICAN CAPITAL MANAGEMENT LLC

 
 
 
By:

 
Name:

 
Title:



 
 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the date first written above.
 


OTHER MEMBERS:


 
GRQ CONSULTANTS, INC. ROTH 401K FBO BARRY HONIG

 
 
 
By: _____________________________

 
Name:

 
Title:



 
HS CONTRARIAN INVESTMENTS, LLC

 
 
 
By: _____________________________

 
Name:

 
Title:





____________________________________
      BARRY HONIG




____________________________________
      RICHARD MOLINSKY




____________________________________
      JOHN FORD
 
 
19

--------------------------------------------------------------------------------

 

 
Schedule of Members
 
(1)
(2)
(3)
(4)
(5)
(6)
           
 
Buyer
 
Address and Facsimile Number
 
Aggregate Original Principal Amount of Contributed
Notes
 
Initial
Cash Contribution
Common Units
Legal Representative’s
Address and Facsimile Number
           
Hudson Bay Master Fund Ltd.
777 Third Avenue, 30th Floor
New York, NY 10017
Attention:  Yoav Roth
Facsimile:  (212) 571-1279
E-mail:  investments@hudsonbaycapital.com
 
$143,131
$385,996.32
3,258
 
N/A
Iroquois Master Fund Ltd.
 
c/o Iroquois Capital Management, LLC
641 Lexington Avenue
26th Floor
New York, NY 10022
Attention:  Joshua Silverman
Facsimile:  (646) 274-1728
Telephone:  (212) 974-3070
Email:  jsilverman@icfunds.com
 
 $132,146
$356,371.32
3,007
N/A
American Capital Management LLC
 
c/o Iroquois Capital Management, LLC
641 Lexington Avenue
26th Floor
New York, NY 10022
Attention:  Joshua Silverman
Facsimile:  (646) 274-1728
Telephone:  (212) 974-3070
Email:  jsilverman@icfunds.com
 
$12,924
$34,852.94
294
N/A
GRQ Consultants, Inc. Roth 401K FBO Barry Honig
 
c/o Barry Honig
555 S Federal Highway
#450
Boca Raton, FL 33432
Email:  BRHonig@aol.com
 
N/A
$90,000.00
554
N/A
HS Contrarian Investments, LLC
c/o John Stetson
347 N New River Drive East
 #804
Fort Lauderdale, FL 33301
Email:  stetson.john@gmail.com
 
$32,309
$200,000.00
1,430
N/A
Barry Honig
c/o Barry Honig
555 S Federal Highway
#450
Boca Raton, FL 33432
Email:  BRHonig@aol.com
$105,975
$82,926.47
1,163
N/A
Richard Molinsky
51 Lords Hwy East
Weston,CT 06883
Email: rmol15@aol.com
Residence: Connecticut
$10,985
$29,625.00
250
N/A
ATG Capital LLC
511 SE 5th Ave
Suite 613
Fort Lauderdale, FL 33301
Email: tagjohn@gmail.com
Attention: John O’Rourke
$1,292
$3,485.29
29
N/A
John Ford
90 Horseshoe Hill Rd
Bolinas, CA, 94924
E-mail: bajarest@gmail.com
Attention: John Ford
$646
$1,742.65
15
N/A
TOTAL
 
$439.408
$1,185,000
10,000
 

 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE AND ACKNOWLEDGEMENT AND JOINDER AGREEMENT


This Notice and Acknowledgement and Joinder Agreement (the “Notice and
Acknowledgement”) dated as of December 17, 2013, by and between WPCS
International Incorporated, a Delaware corporation with offices located at One
East Uwchlan Avenue, Suite 301, Exton, Pennsylvania 19341 (the “Company”) and
BTX Trader LLC, a Delaware limited liability company (the “Assignee”).
 
Reference is made to (a) the Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of December 4, 2012, by and among the Company,
and the investors listed on the Schedule of Buyers attached thereto
(individually, a “Buyer” and collectively, the “Buyers”), whereby the Buyers
purchased for an aggregate purchase price of $4,000,000, $4,000,000 in senior
secured convertible notes (the “Original Notes”) and warrants, which are
initially exercisable into shares of common stock, $0.0001 par value of the
Company (the “Common Stock”) and (b) the Amended and Restated Limited Liability
Company Agreement of the Assignee (the “Contribution Agreement”), dated as of
December 17, 2013, by and among the Buyers listed on Schedule I attached hereto
(the “Assignors”) and the Assignee, whereby each Assignor (i) contributed, as
part of its initial capital contribution to the Assignee, such aggregate
original principal amount of the Original Note as described on Schedule I
attached hereto opposite the name of such Assignor (collectively, the
“Contributed Notes”) and (ii) assigned to Assignee such Assignor’s rights as a
holder of such Contributed Note of such Assignor pursuant to (w) the Securities
Purchase Agreement, (x) the Registration Rights Agreement (as defined in the
Securities Purchase Agreement), (y) the Security Documents (as defined in the
Securities Purchase Agreement) and (z) the Collateral Agency Agreement (as
defined in the Securities Purchase Agreement) (collectively, the “Contribution
and Assignment”).
 
The Company and the Assignee hereby agree as follows:
 
1.           The Company hereby acknowledges that it has received notice of the
Contribution and Assignment in accordance with the Contribution Agreement as of
the date first above written.
 
2.           The Assignee (i) agrees that it will perform in accordance with
their terms all of the agreements and obligations which by the terms of the
Securities Purchase Agreement, the Registration Rights Agreement, the Security
Documents and the Collateral Agency Agreement is required to be performed by it
as a Buyer and, as of the Effective Date (as defined below), the terms of the
Securities Purchase Agreement, the Registration Rights Agreement, the Security
Documents and the Collateral Agency Agreement shall be the binding obligations
of the Assignee; (ii) represents and warrants that the representations and
warranties of the Buyer contained in the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement are true and correct as if made by the Assignee on the date hereof;
and (iii) agrees that it shall execute and deliver such additional documents
assuming the obligations of the Assignors and perform all tasks reasonably
requested by the Company to effect the assignment contemplated hereby.
 
 
21

--------------------------------------------------------------------------------

 
 
3.           This agreement shall become effective on such date (the “Effective
Date”) as the Company, the Assignee and the Assignors have executed and
delivered this Notice and Acknowledgement.
 
4.           The Company and the Assignee agree that as of the Effective Date
the Assignee shall be a party to the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement and, to the extent provided in this Notice and Acknowledgement, have
the rights and obligations under the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement of the Assignors with respect to the Contributed Notes.
 
5.           The Assignee hereby acknowledges and agrees that such contribution
of the Contributed Notes did not include any contribution or other assignment of
the Exchange Cap Allocation (as defined in the Original Notes) of any Noteholder
or Authorized Share Allocation (as defined in the Original Notes) of any
Noteholder, in each case, with respect to the Original Notes held by each
Noteholder and, consequently, the entire Exchange Cap Allocation and Authorized
Share Allocation held by any such Noteholder immediately prior to such
contribution shall be held by such Noteholder and apply to the remaining
Original Notes held by such Noteholder after giving effect to such contribution.
 
6.           Each of the parties represents and warrants that it is duly
authorized to enter into this Notice and Acknowledgement.  This Notice and
Acknowledgement shall be binding on each party's successors and permitted
assigns.  This Notice and Acknowledgement is personal to the parties and may not
be assigned or transferred by any party without the prior written consent of the
other parties.
 
7.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE BROUGHT IN A U.S. FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY, CITY, AND STATE OF
NEW YORK.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
JURISDICTION OF SUCH COURT AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
DEFENSE OF AN INCONVENIENT FORUM OR A LACK OF PERSONAL JURISDICTION TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE
ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
[The remainder of the page is intentionally left blank]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Notice and
Acknowledgement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
THE COMPANY:
 
 
WPCS INTERNATIONAL INCORPORATED

 
 
 
By:

 
Name:

 
Title

 

 

 
 
ASSIGNEE:



BTX TRADER LLC
 
 
 
By:

 
Name: John O’Rourke

 
Title:   Managing Member



Agreed and accepted,
this ___ day of December, 2013




WORLDWIDE STOCK TRANSFER LLC,
as Collateral Agent
 
By:
 

 
Name:

 
Title

 
 
23

--------------------------------------------------------------------------------

 
 
ASSIGNORS:


Agreed and accepted,
this ___ day of December, 2013


 
HUDSON BAY MASTER FUND LTD

 
By:
 

 
Name:

 
Title:

 
 
24

--------------------------------------------------------------------------------

 

 
ASSIGNORS:


Agreed and accepted,
this ___ day of December, 2013


 
ATG CAPITAL LLC

 
By:
 

 
Name:

 
Title:

 
 
25

--------------------------------------------------------------------------------

 
 
ASSIGNORS:


Agreed and accepted,
this ___ day of December, 2013


 
IROQUOIS MASTER FUND LTD.

 
By:
 

 
Name:

 
Title:





 
AMERICAN CAPITAL MANAGEMENT LLC

 
By:
 

 
Name:

 
Title:







 


 






 
 
26

--------------------------------------------------------------------------------

 

 
ASSIGNORS:


Agreed and accepted,
this ___ day of December, 2013


 




 
HS CONTRARIAN INVESTMENTS, LLC

 
By: _________________________________
 

 
Name:

 
Title:





____________________________________
      BARRY HONIG




____________________________________
      RICHARD MOLINSKY




____________________________________
      JOHN FORD
 
 
27

--------------------------------------------------------------------------------

 

 
 
Schedule I



 
Schedule of Assignors and Contributed Notes




               
 
Buyer
 
Address and Facsimile Number
 
Aggregate Original Principal Amount of
Contributed Notes
Legal Representative’s
Address and Facsimile Number
       
Hudson Bay Master Fund Ltd.
777 Third Avenue, 30th Floor
New York, NY 10017
Attention:  Yoav Roth
Facsimile:  (212) 571-1279
E-mail:  investments@hudsonbaycapital.com
 
$143,131
 
N/A
Iroquois Master Fund Ltd.
 
c/o Iroquois Capital Management, LLC
641 Lexington Avenue
26th Floor
New York, NY 10022
Attention:  Joshua Silverman
Facsimile:  (646) 274-1728
Telephone:  (212) 974-3070
Email:  jsilverman@icfunds.com
 
 $132,146
N/A
American Capital Management LLC
 
c/o Iroquois Capital Management, LLC
641 Lexington Avenue
26th Floor
New York, NY 10022
Attention:  Joshua Silverman
Facsimile:  (646) 274-1728
Telephone:  (212) 974-3070
Email:  jsilverman@icfunds.com
 
$12,924
N/A
HS Contrarian Investments, LLC
c/o John Stetson
347 N New River Drive East
 #804
Fort Lauderdale, FL 33301
Email:  stetson.john@gmail.com
 
$32,309
N/A
Barry Honig
c/o Barry Honig
555 S Federal Highway
#450
Boca Raton, FL 33432
Email:  BRHonig@aol.com
$105,975
N/A
Richard Molinsky
51 Lords Hwy East
Weston,CT 06883
Email: rmol15@aol.com
Residence: Connecticut
$10,985
 
N/A
ATG Capital LLC
511 SE 5th Ave
Suite 613
Fort Lauderdale, FL 33301
Email: tagjohn@gmail.com
Attention: John O’Rourke
$1,292
N/A
John Ford
90 Horseshoe Hill Rd
Bolinas, CA, 94924
E-mail: bajarest@gmail.com
Attention: John Ford
$646
N/A
TOTAL
 
$439,408
 

 
 
28

 